--------------------------------------------------------------------------------

Exhibit 10.6
 
SECOND AMENDMENT TO
INSURANCE AGENCY MASTER AGREEMENT


THIS SECOND AMENDMENT TO THE INSURANCE AGENCY MASTER AGREEMENT (this “Second
Amendment”) is effective the 1st day of January, 2015, by and between Federated
National Underwriters, Inc., a Florida corporation (“COMPANY”), and Ivantage
Select Agency, Inc. (“ISA”), an Illinois insurance company (singularly “Party”
and collectively the “Parties”).


RECITALS


WHEREAS, COMPANY and ISA entered into an Insurance Agency Master Agreement,
dated as of February 4, 2013 (“the Agreement”);


WHEREAS, pursuant to Section 20, the Agreement may be amended or modified in
writing as agreed to and signed by authorized representatives of both Parties;
and


WHEREAS, COMPANY and ISA desire to amend the Agreement as more particularly
described herein.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration and for the mutual covenants
set forth below, the Parties hereto, intending legally to be bound, hereby agree
as follows:



1. COMPANY and ISA agree to replace the First Revised Schedule A of the
Agreement with Second Revised Schedule A, attached hereto and made a part of the
Agreement. COMPANY and ISA further agree that Second Revised Schedule A
supersedes First Revised Schedule A.




2. Capitalized terms used but not otherwise defined herein shall have the
respective meaning ascribed to them in the Agreement.




3. Unless expressly modified by this Second Amendment, the terms and conditions
of the Agreement remain unchanged and in full force and effect.




4. This Second Amendment may be signed in multiple counterparts, which together
shall constitute a single instrument.



IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment as of
the day and year first set forth above.


Accepted by:


FEDERATED NATIONAL
 
IVANTAGE SELECT AGENCY, INC.
UNDERWRITERS, INC.
               
By:
/s/ J.G. Jennings
 
By:
/s/ William B. Burst, III
Name:
J.G. Jennings
 
Name:
 William B. Burst, III
Title:
President
 
Title:
Vice President Ivantage
Date:
3/10/15
 
Date:
3/12/15



 

--------------------------------------------------------------------------------

Second Revised Schedule A


This Schedule is effective the 1st day of January, 2015, by and between
Federated National Underwriters, Inc. (“COMPANY”), and Ivantage Select Agency,
Inc., (“ISA”) pursuant to Section 3 of that certain Insurance Agency Master
Agreement dated February 4, 2013, between COMPANY and ISA (“Agreement”). This
Schedule is attached to and subject to the terms and conditions of that
Agreement and contains the following terms and conditions.


Coverage


ISA agrees to allow certain of designated Producers to place Homeowners,
Dwelling Fire Condominium, Renters, and Commercial General Liability coverage
with COMPANY. All policies written pursuant to this Schedule shall be written by
Federated National Insurance Company (“Carrier”), unless agreed to otherwise in
writing by ISA.


Commissions


COMPANY shall pay commissions to ISA on a premiums received basis (net of
endorsements, cancellations, reinstatements, and any additional mandatory fees)
as follows:


3% of new business premium and 3% of renewal business premium on Homeowners,
Dwelling Fire, Condominium, Renters policies written pursuant to this Schedule.


3% of new business premium and 3% of renewal business premium on Commercial
General Liability policies written pursuant to this Agreement.


COMPANY shall pay commission to Producers on a premiums received basis (net of
endorsements, cancellations, reinstatements, and any additional mandatory fees)
as follows:


8% of new business premium and 8% of renewal business premium on Homeowners,
Dwelling Fire, Condominium, and Renters policies for the first twenty-five (25)
policies written pursuant to this Agreement. Commissions shall be 10% of new
business premium and 10% of renewal business premium thereafter once Producer
meets the threshold of twenty-five (25) on Homeowners, Dwelling Fire,
Condominium, and Renters policies written pursuant to this Schedule.


15% of new premium and 15% of renewal premium on Commercial General Liability
policies written pursuant to this Agreement.


Payments and any necessary adjustments will be made on the 10th business day of
each month for the preceding month’s business. All payments to ISA will be
remitted via electronic funds transfer.


Mandatory additional fees shall be defined as additional fees as authorized
under law, including but not limited to: $25 policy service fee, $2 Emergency
Management Preparedness and Assistance Trust Fund (state fee), Citizen 2005
Emergency Assessment (state fee), Florida Hurricane Catastrophe Fund Emergency
Assessment (state fee).


Territory


The state of Florida.
 

--------------------------------------------------------------------------------

Bonus


In addition to the Commission, as of the date of this Schedule and all
subsequent years, COMPANY shall pay ISA a bonus of an additional 1% of new
business written premium (net of endorsements, cancellations, reinstatements,
and any mandatory additional fees) on new business in excess of $5,000,000 per
calendar quarter. The bonus shall be paid in one lump sum on all new business
written which qualifies under this section during each calendar quarter.


If applicable, each quarter’s payment shall be made on the 10th business day of
the month for the preceding quarter. All payments to ISA will be remitted via
electronic funds transfer.


Preservation of Business Written


Notwithstanding any provision in the Agreement to the contrary, during the term
of the Agreement, ISA shall not initiate nor perform a wholesale transfer of
business written pursuant to this Agreement to another carrier, including
Allstate Insurance Company or Castle Key Insurance Company, or any affiliate
thereof. This provision shall not be violated by: a policyholder initiated
request to change insurance carriers, or policy movement to another carrier by
individual Producers except if such policy movement is requested by ISA.
Further, ISA shall be under no obligation to comply with the obligations
contained in this provision if: Allstate Insurance Company or Castle Key
Insurance Company are ordered to write new business in the State of Florida by
regulatory mandate; Carrier’s rating falls below at least an “A” rating from
Demotech FSR; COMPANY or Carrier lose any necessary licenses to transact
business; enforcement actions or sanctions are initiated against COMPANY or
Carrier; COMPANY repeatedly fails to meet the Service Level Objectives contained
in Exhibit D of the Agreement; or a transaction involving (a) a sale or merger
of COMPANY or Federated National Holding Company (“FNHC”) in which COMPANY or
FNHC, as applicable, is not the surviving company in such sale or merger; (b) a
change in ownership of more than 50% of the outstanding voting stock of COMPANY
or FNHC, as applicable, or (c) an assignment by COMPANY, in whole or in part,
directly, indirectly, or contingently, of this Agreement or any rights or
obligations under it whether by operation of law or otherwise, is consummated.


Termination


This Schedule may be terminated pursuant to the terms of Section 17 of the
Agreement. In addition, and without prejudice to the right of either Party to
invoke any applicable right of termination under said Section 17, Section 17 of
the Agreement is hereby amended to provide for the following additional
termination event: ISA, in its sole discretion, may immediately terminate this
Schedule upon a Carrier’s failure to maintain at least an “A“ rating from
Demotech FSR.


Accepted by:


FEDERATED NATIONAL
 
IVANTAGE SELECT AGENCY, INC.
UNDERWRITERS, INC.
               
By:
/s/ J.G. Jennings
 
By:
/s/ William B. Burst, III
Name:
J.G. Jennings
 
Name:
William B. Burst, III
Title:
President
 
Title:
Vice President Ivantage
Date:
3/10/15
 
Date:
3/12/15



 

--------------------------------------------------------------------------------
